Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/29/2020.
Claims 1-15 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202021020676, filed on 05/15/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3-5, 8, 10-12 and 15 are objected to because of the following informalities:  
Regarding claim 1, the examiner recommends clarifying the last limitation where the impacted code changes are reported with the corresponding impacted alarm as recited in [062] where the current language is not fully clear.
Regarding claim 3, the examiner recommends amending the claim to “The method as claimed in claim 1, wherein identification of the similar alarm in V1 corresponding to a static analysis alarm generated in V2 is based on a correspondingly mapped line in V1 and the similar alarm was generated for the same POI in Vi.”
Regarding claim 4, the examiner recommends amending the claim to “The method as claimed in claim 1, wherein classifying each of the plurality of newly generated alarms comprises: classifying a newly generated alarm as the POI-added alarm if POI of the newly generated alarm is added in the source code (V2) and the same POI is not present on a correspondingly mapped line in the previous version of the source code (Vi); classifying the newly generated alarm as the POI-changed alarm if POI of the newly generated alarm is changed in the source code (V2) and a similar alarm is generated for corresponding expression in the previous version of the source code (Vi); and 51classifying the newly generated alarm as the result-changed alarm if POI of the newly generated alarm is unchanged between the source code (V2) and the previous version of the source code (Vi), and a similar alarm was not generated for the corresponding expression in the previous version of the source code (Vi).”
Regarding claim 5, “The method as claimed in claim 1, wherein classifying each of the impacted alarms comprises: classifying an impacted alarm as the data-dependency impacted alarm if at least one of the impacting code changes of the impacted alarm is on at least one program statement that appears on one or more thin slices generated for the impacted alarm and the corresponding alarm in V1; classifying the impacted alarm as the 1 but not on the one or more thin slices generated for the impacted alarm and the corresponding alarm in V1; and classifying the impacted alarm as the control-dependency impacted alarm if the at least one impacting code change of the 52impacted alarm is on the at least one program statement that appears on one or more backward slices generated for the impacted alarm and the corresponding alarm in V1 but not on the one or more value slices generated for the impacted alarm and the corresponding alarm in V1.”
Claims 8 and 15 are similarly objected to as seen in claim 1.
Claims 10-12 are similarly objected to as seen in claims 3-5 respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without 2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi); generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors; computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the computing of the set of delta alarms comprises: computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of repeated alarms from the set of static analysis alarms, wherein each repeated alarm in the set of repeated alarms has a similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of impacted alarms from amongst the repeated alarms in the set of repeated alarms, wherein an impact analysis technique is used to determine whether each of the repeated alarms is impacted by the code changes made between the two versions (Vi) and (V2); and constructing the set of delta alarms using the newly generated alarms and the impacted alarms; classifying a plurality of delta alarms in the set of delta alarms, by classifying 
The following limitations recite a judicial exception. The limitation generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “generating” language in the context of this claim encompasses the user to manually create a list of alarms from examining the source code and does not take the claim limitation out of the mental process grouping. Thus, 2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “constructing” language in the context of this claim encompasses the user to manually map code between the first and the second version and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the computing of the set of delta alarms comprises, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the delta alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the new alarms and 2), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the impacted alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation constructing the set of delta alarms using the newly generated alarms and the impacted alarms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “constructing” language in the context of this claim encompasses the user to manually determine the delta alarms based on the new and impacted alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation classifying a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements which do not integrate the claim into a practical application. The limitation receiving, via one or more hardware processors, a plurality of input data, wherein the plurality of input data comprises a source code (V2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi) step is recited at a high level of generality which are merely additional pre-activity solution for gathering data  and is a form of insignificant extra-solution activity. Further the step, reporting the delta alarms, wherein reporting the delta alarms comprises grouping all impacted alarms belonging to same class and having the same set of impacting code changes, and reported along with the impacting code changes is a post solution activity which is also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-7 are rejected under the same rationale of claim 23 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claim set 8-14 and claim 15 are also rejected under the same rationale as claim set 1-7.


Allowable Subject Matter
Claims 1-15 allowable over prior art. However, 101 rejection needs to be overcome in order to grant a patent.

The following is an examiner’s statement of reasons for allowance: Regarding indepe, the prior art found Chandra et al. (US 2010/0333069 A1) in view of Bassin et al. (US 7,917,897 B2) and further in view of Ramesh et al. (US 2019/0129826 A1) and further in view of Yoon et al. (US 2017/0329694 A1) and further in view of Bhattacharya et al. (US 2021/0350058 A1) fail to reasonably teach A processor implemented method for code analysis, comprising: receiving, via one or more hardware processors, a plurality of input data, wherein the plurality of input data 2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi); generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors; computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the computing of the set of delta alarms comprises: computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of repeated alarms from the set of static analysis alarms, wherein each repeated alarm in the set of repeated alarms has a similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of impacted alarms from amongst the repeated alarms in the set of repeated alarms, wherein an impact analysis technique is used to determine whether each of the repeated alarms is impacted by the code changes made between the two versions (Vi) and (V2); and constructing the set of delta alarms using the newly generated alarms and the impacted alarms; classifying a plurality of delta alarms in the set of delta alarms, by classifying each of the newly generated alarms and impacted alarms via the one or more hardware processors, comprising: classifying each of the newly generated alarms as one of a result-changed 
Claim set 8-14 and claim 15 are similarly allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193